United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2754
                                   ___________

Anthony King,                           *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Chris Brown, Deputy Sheriff of          *       [UNPUBLISHED]
Chariton County,                        *
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: April 7, 2004

                                  Filed: April 13, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Anthony King appeals the district court’s* adverse judgment following a jury
trial on King's 42 U.S.C. § 1983 excessive-force claim. King contends appellee and
defense witnesses committed perjury at trial, and his appointed counsel was derelict
in her duties. We reject King’s arguments because the jury was entitled to credit the
testimony of witnesses, see United States v. Harris, 310 F.3d 1105, 1111 (8th Cir.


      *
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
2002), cert. denied, 123 S. Ct. 2121 (2003); and there is no constitutional or statutory
right to effective assistance of counsel in a civil case, see Glick v. Henderson, 855
F.2d 536, 541 (8th Cir. 1988).

      We thus affirm the judgment of the district court. See 8th Cir. R. 47B.



                        ______________________________




                                          -2-